  8:14-cr-00183-LSC-MDN Doc # 129 Filed: 05/21/20 Page 1 of 1 - Page ID # 296



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                    Plaintiff,                                  8:14CR183

       vs.
                                                                  ORDER
TRINA R. MATTHEWS

                    Defendant.


      The government has filed a Motion for Dismissal [Filing No. 128] of the Petition for

Offender Under Supervision [Filing No. 110]. The motion will be granted.

      IT IS ORDERED:

      1.     The Motion for Dismissal (Filing No. 128] is granted; and

      2.     The Petition for Offender Under Supervision [Filing No. 110] is dismissed,

             without prejudice.



      Dated this 21st day of May 2020.


                                               BY THE COURT:

                                               s/Laurie Smith Camp
                                               Senior United States District Judge
